Ethridge, J.,
delivered the opinion of the court.
George M. Adams brought suit against the Yazoo & Mississippi Valley Eailroad . Company for injuries to his health, alleged to have been caused by exposure to cold weather while waiting for a train at Gunnison, a station on the' Yazoo & Mississippi Valley Eailroad Company; it being alleged by the plaintiff that the depot of defendant was not open so that the plaintiff could enter it, and that the depot was not properly lighted and heated. Plaintiff alleges that he went to the depot about fifteen minutes before the scheduled time for the arrival of the train; that on reaching the depot the door was locked and the waiting room closed, though the agent of the company was inside at'work; that plaintiff beat upon the door and window, trying to attract attention, but that no notice was paid to him. He further alleges and proves that the train was thirty-five mnrmtes late; that the' weather was cold, wind blowing, and rain and sleet falling during the *871period of Ms wait; that as a result he was thoroughly chilled, and after taking the train he had a chill, and was confined to a hed on reaching Eosedale until the following evening, when he went to Greenville, and was there confined in his room for a week, after which time he went to Columbus, and was confined to his home for several weeks. It is alleged that the exposure brought on an attack of la grippe and muscular rheumatism; that the health of the plaintiff was permanently injured, his weight greatly reduced, and as a result of the exposure, and ill health resulting therefrom, plaintiff lost his employment as a traveling salesman for a patent medicine manufacturing concern; and also was unable to attend to other business, resulting in losses, according to plaintiff’s testimony, of about one thousand, eight hundred dollars per annum.
The exposure complained ' of occurred on the night of the 18th of March, 1914. The cause was tried at the October, 1915, term of the circuit court. The company filed a plea of general issue only, but defended upon the theory that the station at Gunnison was only a flag stop for the particular train upon which the plaintiff desired to take passage, and that, as a result, they were not required to keep the station open and the reception room properly lighted and heated for pas>sengers for this train. It appeared from plaintiff’s testimony that the train stopped without being flagged, and it appeared from the defendant’s evidence that the train in question was marked in the schedule timetable as a train that would stop on flag; but it appears that the train actually stopped each evening, except Sundays, to take on mail.
It was contended by the defendant that it could not work its office employees longer than thirteen hours per day, and that to require it to keep the station open and rooms heated for this train, wMch was scheduled to arrive at 8:52 p. m., would require the employing of extra forces. It developed on trial that the coal used to *872make the fire required by statute, to wit, one hour before the arrival of a train, and one-half hour afterwards, would cost about ten cents per day; and that it would require some expense to procure a person to make and attend the fire. Section 4867, Code 1906, is as follows:
“How Booms to be Kept Open, etc. — Every railroad shall keep rooms open for the reception of passengers at all passenger stations at least one hour before the arrival, and one-half hour after the departure, of passenger trains; and' all reception rooms shall be made comfortable and shall be kept in a cleanly and decent condition, and properly heated when necessary, and properly lighted at night. The agent or person in charge shall preserve order, and, if necessary, eject any person whose conduct is boisterous or offensive.”
It appears in evidence that the station at Gunnison was a regularly established station, and that the defendant had a waiting room for passengers, and sold tickets, checked baggage, etc., at that point. Was the station at Gunnison a passenger station within the meaning of the statute above quoted, requiring all passenger stations to be kept open, lighted, and made comfortable before the arrival, and after the departure, of a passenger train? The undisputed evidence shows that the train of defendant stopped for passengers on flag, and it seems to have stopped frequently without flagging. This being true, the company invited the traveling public to patronize this station for the purpose of taking this train. It was a train that carried passengers, and took on passengers at this point at the time in question, and was, therefore, a passenger train. We think the plaintiff had a right to rely upon this for the purposes of taking passage on the train.
In the case of St. Louis, etc., R. Co. v. Rumfield, 55 Tex. Civ. App. 73, 118 S. W. 810, a case similar to this one, a statute of Texas provided:
“Every railroad company doing business in this state shall keep its depots or passenger houses in this state *873lighted and warmed and open to the ingress and egress of all passengers who are entitled to go therein for a time not less than one hour before the arrival and after the departure of all trains carrying passengers on such railroad, and every such railroad company for each failure or refusal to comply with the provisions of this article shall forfeit and pay to the state of Texas the sum of fifty dollars, which may be sued for and recovered in the name of said state in any court of competent jurisdiction, and shall be liable to the party injured for all damages by reason of such failure.”
In that case the appellee, Rumfield, who lived about two milés from Smithfield, a station on the line of appellant, was summoned as a venireman to court, and on the morning in question went to the station early in the morning for the purpose of catching the train to Ft. Worth so as to reach there in time for jury service. He did not know the exact time the train was due, but knew that it was early in the morning. He reached the station about five a. m., and found the building dark and the door locked. He tried to arouse the sleeping agent, but failed. The weather was cold and he “nearly froze while beating a path on the leeward side of the station.” He renewed his efforts to get a response from the sleeping agent, and finally succeeded in arousing him, but the agent refused to get up, asking who it was. The party told him of his condition and of being cold, but the agent slept on. He finally did arouse the agent, however, a few minutes before the arrival of the train, but stated that he did not get warm until he reached Ft. Worth, where he became sick by reason of the exposure. Suit was brought against the railroad, and a verdict recovered, which was upheld by the supreme court.
In the case of Chicago, etc., R. Co. v. Walker, 217 Ill. 605, 75 N. E. 520, the supreme court of Illinois held that a. railroad company must furnish a suitable waiting room for passengers, and keep the same open for all regular trains and for trains which stop on signals.
*874In the case of Williams v. Southern Ry. Co., 102 Miss. 617, 59 So. 850, this court held that it was the duty of a railroad company, independent of section 4867 of the Code, to keep their waiting rooms open and comfortably heated for a reasonable time before and after the arrival and departure of passenger trains, and that it was a ■question for the courts to determine as to what is a reasonable time when the statute (section 4867 of the Code) did not apply; that the minimum prescribed by the statute did not govern in all cases, especially in cases where two railroads had a union depot, and a passenger arriving over one road intending to take passage on another should have a room comfortably heated while waiting between trains of the two roads. In that case the statute did not apply, and in the present case the statute does apply; and as the statute uses the term, “all passenger stations,” we do not think the station at Gunnison ceased to be a station, within the sense and meaning of the statute, because the train in question only stopped on flag. The company having invited the public to patronize its trains by taking passage thereon, and having erected a station, it was in duty bound to keep its waiting rooms open and heated for the comfort of passengers using said trains.
The court below having given a peremptory instruction for the railroad company, the judgment is reversed, and the cause remanded.

Reversed and remanded.